                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF MICHIGAN
                                      SOUTHERN DIVISION


UNITED STATES OF AMERICA,
                 Plaintiff,                                           Case No. 06-20465
v.                                                                    Honorable Nancy G. Edmunds


RONALD HATMAKER (D-22),
                 Defendant.
_______________________________/

          OPINION AND ORDER GRANTING DEFENDANT’S MOTION FOR
     COMPASSIONATE RELEASE [3078] AND DENYING AS MOOT AN ADDITIONAL
       MOTION FOR RELEASE PURSUANT TO 18 U.S.C. § 3582(c)(1)(A) [3079]

        Defendant Ronald Hatmaker is currently in the custody of the Federal Bureau of

Prisons (“BOP”) at the Federal Correctional Institution Hazelton in Bruceton Mills, West

Virginia. The matter is before the Court on Defendant’s second motion to reduce sentence

pursuant to 18 U.S.C. § 3582(c)(1)(A). (ECF No. 3078.) Defendant moved to dismiss his

first motion without prejudice and the Court granted his request. (ECF Nos. 3061, 3074.)

The Government opposes Defendant’s motion and has filed a response.1 (ECF No.

3065.) The Court has reviewed the record in its entirety and finds that a hearing is not

necessary. For the reasons set forth below, the Court GRANTS Defendant’s motion.

I.      Background

        Defendant was the Detroit Chapter President and one of more than 90 members

of the Detroit Highwaymen Motorcycle Club that was charged in a second superseding

indictment on December 15, 2009. On March 25, 2010, Defendant pleaded guilty to Count


1
  Although the Government’s response was filed in opposition to Defendant’s first motion for compassionate release,
it is sufficient for purposes of the present motion. No second response was ordered or filed.

                                                        1
2 of that indictment, conspiracy to commit racketeering. The Court sentenced him to a

188-month term of imprisonment to be followed by a three-year term of supervised

release. (ECF No. 2412.) Due to a change in the law, Defendant’s term of imprisonment

was later reduced to 170 months. (ECF No. 3011.)

         Defendant is now 63 years old and his projected release date is December 10,

2024. He submitted a request for release to the warden of his facility which was denied

on March 16, 2021.2 Defendant now moves this Court for compassionate release based

upon an increased vulnerability to COVID-19 due to his significant cardiovascular

problems. Defendant states he will reside with his sister if released and immediately seek

the medical care he requires.

II.      Analysis

         The compassionate release provision set forth in § 3582(c)(1)(A) allows district

courts to reduce a term of imprisonment for “extraordinary and compelling reasons.” See

United States v. Jones, 980 F.3d 1098, 1100 (6th Cir. 2020). Historically, only the BOP’s

Director could bring a motion under this provision, but Section 603(b) of the First Step

Act—titled “[i]ncreasing the use and transparency of compassionate release”—removed

the BOP from this gatekeeper role and amended § 3582(c)(1)(A). Jones, 980 F.3d at

1104-05 (citing First Step Act of 2018, Pub. L. 115-391, 132 Stat. 5194, 5239). A

defendant may now bring a motion for compassionate release on his own behalf after 1)

exhausting the BOP’s administrative process, or 2) thirty days have passed from the




2
 Defendant also states that he submitted a request to the warden on November 12, 2020 and received no reply. He
was unable to provide proof of this request, however, so he opted to dismiss and refile his motion after re‐petitioning
the warden. (See ECF No. 3074 at 2, 3078 at 16.)

                                                          2
warden’s receipt of a request for release from the defendant—whichever is earlier. Id. at

1105.

        Before granting compassionate release pursuant to § 3582(c)(1)(A), a court must

conduct the following “‘three-step inquiry:’” the court must 1) “‘find’ that ‘extraordinary and

compelling reasons warrant a sentence reduction,’” 2) “ensure ‘that such a reduction is

consistent with applicable policy statements issued by the Sentencing Commission,’” and

3) “‘consider all relevant sentencing factors listed in 18 U.S.C. § 3553(a).’” United States

v. Elias, 984 F.3d 516, 518 (6th Cir. 2021) (quoting Jones, 980 F.3d at 1101). The Sixth

Circuit has held that the Sentencing Commission’s policy statement in U.S.S.G. § 1B1.13

is not an applicable policy statement for compassionate release motions brought directly

by defendants. Id. at 519. Thus, in such cases, a court need not consider § 1B1.13 and

has the discretion to define “extraordinary and compelling.” Id. at 519-20.

        A.    Exhaustion of Administrative Remedies

        The Sixth Circuit Court of Appeals has held the exhaustion requirement in

§ 3582(c)(1)(A) is mandatory. United States v. Alam, 960 F.3d 831, 833 (6th Cir. 2020).

Defendant claims he petitioned the warden for compassionate release prior to his first

motion, but he neglected to provide proof of exhaustion to the Court. (See ECF No. 3061.)

Defendant subsequently moved to dismiss his initial motion without prejudice and the

Court granted his request. (ECF No. 3074.) Defendant now attaches a letter from the

warden of his facility denying Defendant’s request for a reduction in sentence. (ECF No.

3078 at 16.) Accordingly, this threshold requirement for relief has been satisfied.




                                              3
      B.     Extraordinary and Compelling Reasons

      Defendant’s medical records establish he has unstable angina and mild aortic

stenosis—heart conditions that place him at an increased risk of severe illness or death

from COVID-19. See People with Certain Medical Conditions, Centers for Disease

Control and Prevention (last updated May 13, 2021), https://perma.cc/5DSF-Z4TP.

According to Defendant, these conditions may require placement of a stent in his heart

valve or open-heart surgery. As of the date of his motion, he was awaiting an outside

medical evaluation. (ECF No. 3078 at 2.) But it is unclear whether this evaluation has

been scheduled as his medical records note “there are unexpected delays and

unforeseen obstacles interfering with the usual delivery of medical care” during the

COVID-19 pandemic. (ECF No. 3066-2, filed under seal.) The Government does not

dispute that Defendant’s heart conditions qualify as “extraordinary and compelling

reasons.” (ECF No. 3065 at 14.) The Court therefore finds that this requirement of

18 U.S.C. § 3582(c)(1)(A) has been met.

      C.     Sentencing Factors

      Despite Defendant’s serious heart conditions and medical needs, the Government

urges the Court to deny Defendant’s motion based upon a consideration of the § 3553(a)

sentencing factors. Under § 3582(c)(1)(A), the Court must consider these factors to the

extent that they are applicable. The factors include the nature and circumstances of the

offense, the history and characteristics of the defendant, and the need for the sentence

imposed to reflect the seriousness of the offense, promote respect for the law, provide

just punishment for the offense, deter the defendant and others from committing similar

crimes, and protect the public. See § 3553(a).



                                           4
      Turning first to the nature and circumstances of the offense, Defendant concedes

that his crime was serious and recognizes that this factor could conceivably weigh against

granting compassionate release. See § 3553(a)(1). But Defendant argues that the

remaining 3553(a) factors, under the present circumstances, weigh in favor of granting

his motion. The Court agrees.

      Defendant’s most relevant personal characteristics are his age, health and medical

needs, and his vulnerability to COVID-19. The BOP has taken steps to reduce the spread

of COVID-19 in its facilities, including an unprecedented rollout of vaccines for staff and

inmates, but these precautionary measures do not in and of themselves guarantee that

Defendant will not come into contact with the virus. The increased risk of infection

Defendant faces while incarcerated, along with Defendant’s advanced age and need for

immediate medical care, suggest release to home detention is appropriate.

      Moreover, the Court finds that the time Defendant has already served in prison is

sufficient to accomplish the statutory goals of imposing punishment given the present

circumstances. Defendant has served more than eight years of his sentence including

one year of prison lockdowns and restrictions due to the pandemic. Defendant has also

made efforts to rehabilitate himself while in prison and has been placed in the FCI

Hazelton’s “Honor Dorm,” where he is held to a higher standard of conduct. Defendant

has remained incident-free while living there and has shown a willingness to abide by the

rules. The balance of the § 3553(a) sentencing factors therefore weighs in favor of

granting Defendant’s motion.




                                            5
III.   Additional Motion For Release

       On May 12, 2021, the Court docketed an additional motion for compassionate

release dated January 19, 2021. (ECF No. 3079.) This motion is nearly identical to

Defendant’s first motion, also dated January 19, 2021, that was dismissed without

prejudice. (See ECF Nos. 3061, 3074.) Given the Court’s decision on Defendant’s most

recent motion, ECF No. 3079 is DENIED AS MOOT.

IV.    Conclusion

       For the foregoing reasons, IT IS HEREBY ORDERED that Defendant’s April 29,

2021 motion for a sentence reduction under § 3582(c)(1)(A) is GRANTED. The custodial

portion of Defendant’s sentence is reduced to time served;

       IT IS FURTHER ORDERED that Defendant’s January 19, 2021 motion for

compassionate release is DENIED AS MOOT;

       IT IS FURTHER ORDERED that, immediately upon release, Defendant shall

commence a three-year term of supervised release;

       IT IS FURTHER ORDERED that Defendant shall serve the first 12 months of

supervised release under home detention and shall not leave his residence other than for

medical appointments or other specific reasons detailed in the forthcoming amended

judgement;

       IT IS FURTHER ORDERED that Defendant’s final 24 months of supervised

release shall be served according to the conditions imposed by the Court in its original

judgment with additional terms to be considered in the Court’s discretion and in

consultation with the Probation Department;




                                           6
      IT IS FURTHER ORDERED that unless Defendant has been in a segregated

special unit for high-risk prisoners for more than 14 days where no inmate has tested

positive or shown symptoms of COVID-19 within the past 14 days, Defendant shall self-

quarantine within his home for 14 days upon his release.

      Defendant’s original sentence remains unchanged in all other respects.

      SO ORDERED.

                                 s/Nancy G. Edmunds
                                 Nancy G. Edmunds
                                 United States District Judge

Dated: May 21, 2021



I hereby certify that a copy of the foregoing document was served upon counsel of record
on May 21, 2021, by electronic and/or ordinary mail.

                                 s/Lisa Bartlett
                                 Case Manager




                                           7
